Citation Nr: 1007542	
Decision Date: 03/01/10    Archive Date: 03/11/10

DOCKET NO.  04-18 071	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUE

Entitlement to service connection for a lower back 
disability.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

Kristi L. Gunn, Associate Counsel


INTRODUCTION

The Veteran served on active duty from May 1971 to March 
1972.  

This case comes before the Board of Veterans' Appeals (Board) 
on appeal from a December 2002 rating decision of the 
Montgomery, Alabama, Department of Veterans Affairs (VA) 
Regional Office (RO), which denied reopening the claim for 
service connection for a lower back disability.  

In August 2005, the Veteran testified at a video conference 
hearing before the undersigned Veterans Law Judge.  A 
transcript of the hearing is associated with the claims file.  

In an April 2006 decision, the Board determined that new and 
material evidence had been submitted to reopen the claim, but 
denied service connection for a lower back disability.  The 
Veteran appealed the Board's decision, and in December 2006, 
the United States Court of Appeals for Veterans Claims 
(Court) granted a Joint Motion for Partial Remand and 
remanded the appeal to the Board with directions to enhance 
its discussion.  As such, in May 2007, the Board reopened the 
Veteran's claim, but denied service connection for a lower 
back disability on its merits.  Again, the Veteran appealed 
the Board's decision to the Court.  By order dated December 
2008, the Court granted a Joint Motion and vacated the May 
2007 Board decision.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

Pursuant to the November 2008 Joint Motion for Remand, and 
upon preliminary review of the record with respect to the 
Veteran's claim for service connection for a lower back 
disability, further development is required prior to final 
appellate review.  

In the May 2007 decision, the Board determined that service 
connection was not warranted for the Veteran's lower back 
disability.  It was noted that although service treatment 
records reflect treatment for back problems, the first post 
service treatment records did not appear until 1985, more 
than a decade after the Veteran's discharge from service.  
Additionally, the reports do not attribute the Veteran's 
lower back disability to service.  More importantly, a 
January 2004 VA examiner opined that it was not at least as 
likely as not that the Veteran's loss of lordosis was related 
to his in-service lumbosacral strain, but likely related to 
the disk problems experienced by the Veteran in the recent 
past.  The Board acknowledged an August 2005 private medical 
statement, which concluded that the Veteran's current chronic 
lumbar disk syndrome "appears" to be related to his 
military service, but assigned greater weight to the January 
2004 VA examiner's opinion because the private physician 
failed to provide any explanation for the lack of back 
treatment for more than ten years following service and also 
failed to provide any rationale as to why the Veteran's back 
disorder was related to service.  

In the November 2008 Joint Motion for Remand, the Court found 
that the January 2004 VA medical opinion was inadequate 
because although the VA examiner concluded that the Veteran's 
recent loss of lordosis was not related to service, he failed 
to offer an opinion as to whether the Veteran's underlying 
degenerative disk disease (disk problems), was related to his 
military service.  The Veterans Claims Assistance Act of 2000 
(VCAA) requires that the VA assist a claimant in obtaining 
evidence needed to substantiate the claim.  Such assistance 
includes providing the claimant a medical examination or 
obtaining a medical opinion when such an examination or 
opinion is necessary to make a decision on a claim.  38 
U.S.C.A. §§ 5103, 5103A (West 2002); 38 C.F.R. § 3.159 
(2009).  At the Court's request, an additional VA examination 
is necessary to clarify whether the Veteran's lower back 
disability is related to his military service.  

The Board also notes that the Veteran submitted additional 
medical evidence in support of his claim without a waiver, 
which was received by the Board in May 2009 and by the RO in 
August 2009.  These records are referred for initial review.  
See 38 C.F.R. § 20.1304 (2009).  

Accordingly, the case is REMANDED for the following action:

1.  Schedule the Veteran for a VA 
examination to determine the nature and 
etiology/onset of the Veteran's current 
lower back disability.  All indicated 
tests and studies should be performed, 
and all clinical findings reported in 
detail.  The claims folder, to include a 
copy of this Remand and any additional 
records obtained, must be made available 
to the medical examiner in order that he 
or she may review pertinent aspects of 
the Veteran's in-service and post service 
medical history, and the examination 
report should indicate whether such 
review was performed.  The examiner must 
provide an opinion as to whether it is at 
least as likely as not (a 50 percent 
probability or more) that the Veteran's 
current lower back disability, namely 
degenerative disk disease, is related to 
his active military service.  The 
examiner is also requested to provide a 
rationale for any opinion expressed.  If 
the examiner finds it impossible to 
provide any requested opinion without 
resort to pure speculation, he or she 
should so indicate and discuss why an 
opinion cannot be provided.  

2.  Thereafter, the issue on appeal 
should be readjudicated.  If the benefit 
sought on appeal is not granted to the 
Veteran's satisfaction, the Veteran and 
his representative should be provided 
with a supplemental statement of the case 
(SSOC) and afforded the appropriate time 
period within which to respond thereto.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).



_________________________________________________
C. CRAWFORD
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2009).


